Citation Nr: 0202172	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  00-17 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by pains in the lower extremities.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by chronic fatigue.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
November 1975 to November 1979; he was recalled to active 
service in support of Desert Shield/Desert Storm from 
December 1990 to June 1991, including service in Southwest 
Asia from February 18 to March 21, 1991.  This matter comes 
to the Board of Veterans' Appeals (Board) from a February 
1999 decision of the Department of Veterans Affairs (VA) 
Houston Regional Office (RO).  

The Board notes that in the February 1999 rating decision, 
the RO denied service connection for various disabilities, 
including pain in the lower extremities, chronic fatigue, 
memory loss, and hand tremors, all of which the veteran 
claimed were due to undiagnosed illness.  The RO also denied 
service connection for anxiety disorder.  

Later that month, he submitted a Notice of Disagreement in 
which he appealed the issues of service connection for 
chronic fatigue, memory loss, pain in the lower extremities, 
as well as service connection for anxiety disorder.  The RO 
issued a Statement of the Case in June 2000 as to these 
issues.  Apparently, in August 2000, the veteran submitted a 
substantive appeal referencing the issues of service 
connection for chronic fatigue and pains in the lower 
extremities only; he apparently did not perfect an appeal 
with respect to any other issue.  In that regard, it is noted 
that in subsequent written argument, the veteran's 
representative listed the issues on appeal as service 
connection for chronic fatigue and pains in the lower 
extremities; no other issues were addressed.  

However, the Board notes that the veteran's August 2000 
substantive appeal is not in the claims folder.  Nonetheless, 
as the RO has conceded that the veteran perfected an appeal 
with respect to these issues, the Board will proceed to 
address them in this decision.  Given the favorable decision 
below, it is clear that the veteran will not be prejudiced by 
the Board's consideration of these issues, prior to making an 
attempt to locate a missing document.  

At his August 2001 Board hearing, the veteran testified as to 
other symptoms which he attributed to his Gulf War service, 
i.e., arthritis in his toes.  However, since this matter has 
not yet been adjudicated, and as it is not inextricably 
intertwined with the issues now on appeal, it is referred to 
the RO for initial adjudication.


FINDINGS OF FACT

1.  The veteran had active duty in Southwest Asia during the 
Persian Gulf War.

2.  Lay evidence indicates that he has had chronic fatigue 
and pains in the lower extremities since at least 1995.

3.  The medical evidence attributes his chronic fatigue and 
pain in the lower extremities to unknown etiology.


CONCLUSION OF LAW

The veteran's undiagnosed illness manifested by chronic 
fatigue and lower extremity pain is presumed to have been 
incurred in service in Southwest Asia during the Gulf War.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
provides that on receipt of a complete or substantially 
complete application, VA shall notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2001)).  VCAA also requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).

In this case, the Board finds that VA has no further duty to 
the veteran with respect to his claims of service connection 
for undiagnosed illnesses manifested by chronic fatigue and 
pain in the lower extremities.  Service medical records 
pertaining to the veteran's first period of active service 
are on file.  While the record contains no service medical 
records corresponding to the veteran's active service from 
December 1990 to May 1991, in light of the favorable decision 
below, those records are not of special importance.  Simmons 
v. West, 13 Vet. App. 501 (2000).

It is also noted that the veteran has undergone VA medical 
and psychiatric examinations, he has testified at a personal 
hearing, and he has been issued, among other things, a 
Statement of the Case and a Supplemental Statement of the 
Case.  His representative has also presented argument on his 
behalf.  After reviewing the record, the Board is unable to 
conceive of an avenue of development that has not yet been 
explored.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and VCAA. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2001).  Thus, there no useful purpose would be 
served in remanding this matter for yet more development. 
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


I.  Factual Background

Service medical records pertaining to the veteran's first 
period of active service show that on June 1975 enlistment 
medical examination he reported a history of occasional leg 
cramps.  Records from this period of service show that he 
sought treatment on a regular basis for various complaints, 
but are otherwise negative for any complaint or abnormality 
pertinent to this appeal.  

Physical examination reports performed for reserve purposes 
in June 1985, March 1988, and October 1989 show that, on such 
occasions, he again reported a history of cramps in his legs, 
particularly at night.  He also reported that he had been 
hospitalized as an infant after he contracted polio; he 
claimed that he made a full recovery.  No other pertinent 
complaint or abnormality was recorded.

In January 1997, the veteran submitted an application for VA 
compensation benefits on which he claimed service connection 
for several disabilities, including chronic fatigue, pain in 
the lower extremities, and memory loss.  

On receipt of the veteran's claim, the RO contacted him by 
February 1997 letter and advised him of the information 
necessary to complete his claim.  The veteran responded by 
identifying medical providers who had treated him for his 
claimed conditions.  The RO duly contacted those treatment 
providers and requested treatment records pertaining to the 
veteran.  

Records obtained by the RO include private treatment records, 
dated from February 1990 to January 1997.  In pertinent part, 
the records show that in February 1990, the veteran had a 
complete physical at which he reported that he was under 
stress and had lost weight.  He also reported that he had leg 
cramps and had polio as a child.  Physical examination and 
laboratory testing revealed no abnormality.  The impressions 
included nocturnal leg cramps, rule out depression.  

In April 1994, the veteran sought treatment for nausea and 
vomiting.  During his visit, he was questioned about post 
polio syndrome.  He described some episodes of pain as well 
as transient, slightly impaired locomotion.  He was advised 
that if he was concerned about the symptoms, he should 
consider a neurological consultation.  The diagnosis was 
gastroenteritis.  Between April 1994 and March 1995, he 
sought treatment for various complaints; on no such occasion, 
however, did he report any pertinent symptom, such as pain in 
the lower extremities or chronic fatigue.

In March 1995, the veteran sought treatment for sinus 
congestion and allergies.  He also claimed possible exposure 
to nerve gas during the Gulf War.  The impression was Desert 
Storm experience.  In May 1995, he sought treatment for 
generalized myalgia, joint pain, and muscle ache.  He 
reported a history of polio as a child and that he may have 
post polio syndrome, although he experienced no weakness and 
was able to exercise without difficulty.  On objective 
examination, pertinent neurological findings were normal.  
The assessment included status post polio.

Later that month, the veteran again sought treatment after he 
dropped a brick on his left toe.  X-ray examination was 
normal.  He also reported that his myalgia had gradually 
improved, but he felt a little chill and a slight aching 
sensation.  The impressions included contusion of the left 
toe and myalgia.  In June 1995, he sought treatment for 
excessive fatigue syndrome and "a feeling" in his lower 
extremities.  He claimed that his symptoms started 21/2 years 
earlier, but had recently worsened.  He indicated that he had 
polio as a child and always felt weak in the lower 
extremities.  On examination, he had fairly marked 
fasiculations of the medial vasti, right more than left.  He 
indicated that such twitching had been present for many years 
and he attributed them to polio.  The impression was history 
of early fatigue and feeling of some weakness in the lower 
extremity associated with fasiculations.  The examiner 
indicated that it raised some question of motor neuron 
disease such as ALS or polio, or inflammatory myositis or 
probably muscle disorder.  

Following more diagnostic testing, in September 1995, it was 
noted that the veteran's neurological examination was 
essentially normal and that electromyography (EMG) and nerve 
conduction studies revealed no abnormality.  The examiner 
indicated that possibilities included post polio syndrome, 
residual from previous polio and possibly polymyositis.  

In February 1996, the veteran indicated that he was feeling a 
little better and was doing more exercise.  The assessment 
was neurologically stable.  In July 1996, he complained of 
body aches for the past three days and indicated that he felt 
tired.  It was also noted that he had previously been 
prescribed Zoloft, but was not taking it as it made him feel 
unwell.  The impression as chronic fatigue and myalgias.  The 
remaining treatment records are negative for pertinent 
complaints or abnormalities.  

In January 1997, the veteran had a VA Persian Gulf Registry 
examination at which he reported that he served in the 
Persian Gulf from February to March 1991.  He indicated that 
about one year after his return, he noticed some stiffness in 
his lower extremities.  He also reported chronic fatigue and 
cramping in his extremities.  Physical examination was 
normal.  The assessment was fatigue and muscle pain.  

In April 1997, the veteran underwent VA medical examination 
at which he reported that he felt less able to perform 
physically and felt that all his muscles and joints generally 
hurt.  He indicated that he had lost no time from work due to 
this condition.  He also reported problems with his memory.  
He noted that he was exposed to oil fires in Saudi Arabia, as 
well as the Anthrax vaccine.  On examination, the examiner's 
impression was that the veteran had "a mask of depression on 
him."  Physical examination was normal.  The assessment 
included chronic fatigue, which the examiner noted was 
subjective and not verifiable, however, he characterized it 
as "very mild," noting that the veteran had lost no time 
from work.  Also diagnosed was joint pain and myalgias of 
unknown etiology.  

On VA psychiatric examination in April 1997, the veteran 
stated he was employed as an air traffic controller and that 
he had never received any psychiatric treatment or 
counseling.  He described his chronic fatigue, but that 
repeated examination had revealed no physical cause for his 
symptoms, so a neurologist had prescribed Zoloft.  He 
indicated that he did not like the side effects, so his 
medication was changed to Prozac, but produced no alleviation 
of symptoms.  He indicated that he also became anxious, 
impatient, and was easily irritated, and that the symptoms 
had been noticeable since his return from service in Saudi 
Arabia.  He noted that he also felt less able to deal with 
job stress, although his job performance had not 
deteriorated.  After examining the veteran, the diagnosis was 
anxiety disorder.  

VA clinical records show that in September 1998, the veteran 
was seen in connection with his complaints of chronic fatigue 
and muscle pain.  The examiner noted that she had last seen 
the veteran in 1997 for similar complaints, and that his 
symptoms had persisted since that time.  It was also noted 
that a rheumatology examination had revealed no signs of 
rheumatological disease.  The impressions included myalgias 
and fatigue.  

VA clinical records dated from September 1996 to March 2000 
show that the veteran was seen in February 1999, complaining 
that his personality had changed in the past five years.  He 
also indicated that his physical problems made his 
personality changes worse.  The diagnoses included depressive 
disorder and unexplained illness since the Persian Gulf War.  
In March 1999, he complained of myalgias for the past four to 
five years.  The impression was possible myalgic cramping 
syndrome, possible osteoarthritis.  In August 1999, he was 
seen in the neurology clinic for complaints of myalgias and 
muscle fatigue with activity.  An EMG was performed and was 
"almost normal" but for some minimal myopathic patterns in 
the biceps.  The assessment was possible myopathy.  

In August 2001, the veteran testified at a Board hearing at 
the RO; he described his Gulf War experiences.  His spouse 
testified that, after his return from the Persian Gulf, he 
was in pain, his energy level was low, and he was constantly 
fatigued.  

III.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases, including arthritis or a psychosis, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

However, in some circumstances, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 
(2001).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

However, compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 authorize service 
connection on a presumptive basis only for disability arising 
in Persian Gulf veterans due to "undiagnosed illness" and 
may not be construed to authorize presumptive service 
connection for diagnosed illnesses, such as fibromyalgia, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 
56,703 (1998).  

However, the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001), 
effective March 1, 2002, expanded the definition of 
"qualifying chronic disability" to include (1) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms or (2) any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service-connection.  
This provision also extends the period in which VA may 
determine that a presumption of service connection should be 
established for a disability occurring in Gulf War veterans 
to September 30, 2011.  

Although these statutory provisions are not yet effective, in 
the interests of judicial economy, the Board will nonetheless 
consider them in this case.  Any award of service connection 
under these provisions will of course be subject to 38 
U.S.C.A. § 5110(g) (West 1991) and 38 C.F.R. § 3.114(a), 
which provide that where compensation is awarded pursuant to 
a liberalizing law, the effective date of such award shall 
not be earlier than the effective date of the act.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990) (providing that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).  

III.  Analysis

As an initial matter, the Board notes that the veteran's DD 
Form 215 reflects that he served in the Southwest Asia 
theater of operations from February 18 to March 21, 1991.  
Based on this evidence and for purposes of analysis under 38 
C.F.R. § 3.317 (2001), it is clear that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

Turning to the merits of the veteran's claims, the Board 
notes that he contends that he has had symptoms of chronic 
fatigue, as well as pain in the lower extremities since 1992 
or 1993.  Indeed, the record objectively shows that he has 
repeatedly complained in clinical settings of such symptoms 
since 1995.  In addition, his reported symptoms have 
generally been confirmed by his spouse.  The Board finds that 
the evidence above is sufficient to show for purposes of 38 
C.F.R. § 3.317 that the veteran exhibited objective 
indications of chronic disability, manifested by symptoms of 
chronic fatigue and pain in the lower extremities.  

However, in order to establish service connection for his 
claimed disabilities, the legal criteria provide, in 
pertinent part, that the illness or symptom not be 
attributable to any known clinical diagnosis by history, 
physical examination, and/or laboratory tests.  38 C.F.R. § 
3.317.  In that regard, the evidence of record appears to 
support the veteran's claims of service connection for 
undiagnosed illnesses manifested symptoms of chronic fatigue 
and pain in the lower extremities.

For example, the record reflects the veteran has undergone 
repeated diagnostic testing in connection with his reported 
symptoms of chronic fatigue and pain in the lower 
extremities.  The testing has been fairly extensive, 
including physical examination, EMG and nerve conduction 
testing, and laboratory testing; however, the tests have 
failed to reveal any organic cause for the veteran's 
complaints.  While the record contains some speculation that 
the symptoms of lower extremity pain and/or chronic fatigue 
may be part and parcel of a post polio syndrome, it is clear 
from the evidence that no definitive medical explanation has 
been given for his subjective complaints.  The record also 
contains notations by VA examiners which support the finding 
that the veteran's claimed symptoms are not attributable to 
any known clinical diagnosis by history, physical 
examination, and/or laboratory tests.  

Based on the above, the evidence of record suggests that the 
veteran's symptoms of chronic fatigue and pain in the lower 
extremities, which have been shown to be chronic, cannot be 
attributed to a diagnosed illness.  Affording him the benefit 
of the doubt, service connection is thus warranted under 38 
U.S.C.A. § 1117.  


ORDER

Service connection for undiagnosed illness manifested by 
chronic fatigue and pain in the lower extremities is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



